*401Dissenting Opinion by
Judge Hobson.
The court quotes from Kentucky Female Orphan School v. Louisville, 100 Ky. 470, 19 Ky. Law Rep. 1091, 36 S. W. 921, 40 L. R. A. 119, hut it ignores the fact that that case, as was held in City of Newport v. Masonic Temple Ass’n, 108 Ky. 341, 21 Ky. Law Rep. 1785, 56 S. W. 405, 49 L. R. A. 252, involved an educational institution and turned upon other grounds. In Norton’s Ex’r v. Louisville, 118 Ky. 836, 82 S. W. 621, 26 Ky. L. R. 846, the charity was not limited to any sect or class, but was for ‘ ‘ such other destitute and helpless children as the managers may think proper to receive.” See Episcopal Academy v. Philadelphia, 150 Pa. 565, 25 Atl. 55. In Com. v. Thomas, Trustee, 119 Ky. 208, 83 S. W. 572, 26 Ky. Law Rep. 1128, the fund was set apart for the preaching of the Gospel. There was no limitation to any class. The court gravely quotes from certain cases in Pennsylvania. The Constitution of that state is like ours, and these declarations would seem therefore apposite. But the court ignores the fact that the courts there have discarded the dicta quoted, and that in Pennsylvania institutions like appellant are taxed. See Philadelphia v. Masonic Home, 160 Pa. 572, 28 Atl. 954, and cases cited. The court also quotes from an Ohio case, and in like manner ignores the fact that the authorities in Ohio are in accord with those in Pennsylvania. Gerke v. Purcell, 25 Ohio St. 229; M. S. Lodge v. Mayslip, 23 Ohio St. 144. The case of Zable v. Louisville Baptist Home, 92 Ky. 89, 13 Ky. Law Rep. 385, 17 S. W. 212, 13 L. R. A. 668, was decided before the adoption of the present Constitution, and therefore is not in point. These are all the authorities relied on for overruling a previous decision of *402the court, except the speech of one of the delegates in the constitutional convention. In Cooley on Constitutional Limitations, side page 66, it is sad as to the value of the debates in the convention: “Where the question is one of abstract meaning, it will be difficult to derive from this source much reliable assistance in interpretation.” The reason is plain. It is the people’s Constitution. They accept it upon its terms, “and it is not supposed that they have looked for any dark or abstruse meaning in the words employed.” The court gravely asks: “Are not all charitable institutions necessarily limited to the relief of only a small part of the destitute public? Can any one institution administer to the wants of all? * * * Who would say that a home for aged men was a private charity, or a home for poor and aged women was not a public charity?” If the court had read its own opinion in City of Newport v. Masonic Temple Ass’n, 108 Ky. 333, 20 Ky. Law Rep. 1785, 56 S. W. 405, 49 L. R. A. 252, it would have found a full answer to all of this.
The court s-ays: “The convention meant by the word ‘purely’ to describe the quality of the charity, rather than the means by which it is administered; that it should be wholly altruistic in the end to be attained; and that no private or selfish interest should be fostered under the guise of charity. ” To say this is to strike from the constitutional provision the word “public” and substitute the word “pure” for the word “purely,” so as to make it read “institutions of pure charity,” instead of “institutions of purely public charity,” as written. Every one knows there are “purely'private charities” and “purely .public charities.” Only the latter by our Constitution are exempted from' public taxation. If the court *403may strike out the word “public,’.’ why not'strike out also the word “charity,” or any other word that may not in future meet the approval of the court as then constituted? The only value of a written Constitution is in its being taken according to its terms. The South American Republics have Constitutions as good as ours, but they amount to nothing, because they are construed by each faction according to its sentiments, rather than the plain ordinary meaning of the words used. I have no quarrel with much of the fine sentiment of the opinion, but good rhetoric may not be good law. This court is not a constitutional convention, and the question is not what the law ought to be, but what it is according to the terms in which the Constitution is expressed. Certain it is that from the fundation of the State, to the adoption of the Constitution, the law had been as laid down now by the court. The words of the law were familiar, and had often been construed by the court. Under the old law institutions of charity purely, whether private or public, were exempt. The old phraseology was abandoned, and new words used confining exemptions to institutions of “purely public charity.” See Orphans’ Home v. Bosworth, 112 Ky. 200, 65 S. W. 591, 23 Ky. Law Rep. 1505. When only institutions of purely public charity were exempted, would not a person of ordinary understanding conclude that institutions of private charity were not exempted? If appellant is not a purely private charity, where in the State will one be found?
“While there are decisions to the contrary, the preponderance, of authority is in favor of the doctrine that an exemption of benevolent and charitable institutions does not extend to a society which confines its benefits to members or their families.” 12 *404Am. & Eng. Ency. 343, and see cases cited in note. The decisions referred to holding to the contrary are from states where the words “purely public” are not used in the law defining the exemptions. The phrase “purely public charity” is a common one in American statutes and Constitutions, but the court is without precedent in any of these states for overruling a former opinion and construing away the plain terms of the Constitution. While only the case of Orphans’ Home v. Bosworth, 112 Ky. 200, 65 S. W. 591, 23 Ky. Law Rep. 1505, is expressly overruled, the case of City of Newport v. Masonic Temple is in effect overruled by the opinion, for the two cannot stand together, as the reasoning of the one is precisely opposite to the reasoning of the other.
I therefore dissent from the opinion of the court.
Nünn, J., concurring.